03/29/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0037



                                    No. DA 20-0037


STATE OF MONTANA,

                Plaintiff and Appellee,
         v.

DALE STEVEN MARTELL,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including April 28, 2021, within which to prepare, serve, and file its response

brief.




MPD                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           March 29 2021